951 A.2d 266 (2008)
COMMONWEALTH of Pennsylvania, Appellee
v.
Robert Odell DAVIS, Appellant.
Supreme Court of Pennsylvania.
Argued May 13, 2008.
Decided July 21, 2008.
Robert Charles Patterson, Esq., Law Offices of R.C. Patterson, Easton, for Robert Odell Davis.
Peter Rosalsky, Esq., Defender Association of Philadelphia, Philadelphia, for Defender Association of Philadelphia.
John Michael Morganelli, Esq., Hugh J. Burns, Jr., Esq., for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD and MCCAFFERY, JJ.
Prior Report: Pa.Super., 927 A.2d 649.

ORDER
PER CURIAM.
The appeal is dismissed as having been IMPROVIDENTLY GRANTED.